Citation Nr: 1034914	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to diabetes. 

2.  Entitlement to service connection for eczema of the hands and 
feet.

3.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, claimed as secondary 
to diabetes.

4.  Entitlement to service connection for postoperative retinal 
detachment of both eyes status post central retinal vein 
occlusion left eye with secondary cataract of the right eye, to 
include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1974.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for coronary artery disease, status post myocardial 
infarction, hypertension, and postoperative retinal detachment of 
both eyes, all claimed as secondary to diabetes.  The RO also 
determined that new and material evidence had not been submitted 
to reopen a previously denied claim of service connection for 
eczema of the hands and feet.

The Board notes that the Veteran originally claimed service 
connection for eczema in March 1974.  In a May 1974 
administrative decision, the RO denied the Veteran's claim 
because he failed to report for a scheduled VA examination.  The 
decision advised the Veteran that no further action would be 
taken on his claim unless he informed the RO of his willingness 
to report for an examination.  The Veteran did not respond to the 
notice letter and no additional evidence was ever submitted.  

Where evidence requested in connection with a claim to reopen is 
not furnished within one year after the date of the request, the 
claim will be considered abandoned.  After the expiration of one 
year, further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158.  Hence, the Veteran's March 1974 
claim for service connection for eczema was considered abandoned.  
The Veteran filed a new claim of service connection for eczema of 
the hands in feet in January 2005.  As the May 1974 decision is 
not considered a final denial of the eczema claim, the January 
2005 claim for service connection will be adjudicated as a new 
claim and without consideration of whether new and material 
evidence has been received.

The Veteran testified before the undersigned in June 2010.  A 
transcript of the videoconference hearing is associated with the 
claims file.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam 
during the Vietnam era, for three new conditions:  ischemic 
heart disease, Parkinson's disease, and B cell leukemias.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and 
B cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As this appeal 
contains a claim for coronary artery disease that may be 
affected by these new presumptions, the Board must stay action 
on that matter in accordance with the Secretary's stay.  The 
adjudication of the claim that has been stayed will be resumed 
once the stay is lifted.  

The issue of service connection for postoperative retinal 
detachment of both eyes status post central retinal vein 
occlusion left eye with secondary cataract of the right eye, to 
include as secondary to diabetes are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange during service.

2.  Hypertension was incurred during active service.

3.  Eczema of the bilateral hands and feet was incurred during 
active service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309.

2.  Eczema of the bilateral hands and feet was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, since this decision represents a complete grant of the 
benefit sought on appeal, and as the Veteran cannot be prejudiced 
by this decision, the Board finds that a discussion of the VA's 
"duty to notify" and "duty to assist" obligations is 
unnecessary.  Therefore, the Board will proceed to the merits of 
the Veteran's appeal.  


Laws & Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Evidence that relates the current disorder 
to service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 10 
Vet. App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Certain chronic diseases, such as hypertension, manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service are considered to have been incurred in 
or aggravated by service, even if there is no evidence of the 
disease occurring during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).  Hypertension is defined as diastolic blood 
pressure that is predominantly 90 millimeters (mm.) or greater, 
and isolated systolic hypertension is defined as systolic blood 
pressure that is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must be 
taken two or more times on at least three different days.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 
4.104, Diagnostic Code 7101(Note 1) (2009).

Disorders diagnosed after discharge will be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f) (West 2002); See also 38 C.F.R. § 3.307(a)(6).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: chloracne or 
other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of Sec. 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009)(emphasis 
added).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

Analysis

Hypertension

The Veteran contends he is entitled to service connection for 
hypertension.

The Veteran's DD 214 verifies service in Vietnam.  A physical 
examination conducted in January 1974 for purposes of separation 
shows a diagnosis of hypertension and a blood pressure reading of 
160/88.  The Veteran was further evaluated over a period of five 
additional days with his blood pressure readings recorded on 
three occasions in the mornings and evenings.  Over this five-day 
period, diastolic pressures of 90 mm. or greater were shown on 6 
occasions.  

VA post-service medical records show diagnoses and treatment for 
hypertension.  The Veteran failed to report to VA medical 
examinations scheduled in August 2005 to determine the nature and 
etiology of his hypertension.  

In October 2006, a private physician, Dr. Pafumy, proffered a 
medical opinion regarding the Veteran's hypertension.  Dr. Pafumy 
noted that the Veteran had been diagnosed with diabetes mellitus.  
He opined that the Veteran's hypertension was related to the 
diabetes mellitus.  Dr. Pafumy's rationale was that diabetes 
mellitus is associated with multiple systemic consequences and is 
a known and major cause of cardiovascular disease.  As a result, 
hypertension is a known and common consequence of diabetes 
mellitus.  

In June 2010, the Veteran testified that he was diagnosed with 
hypertension in service.  He stated that after discharge he 
received no further treatment for hypertension until he had a 
myocardial infarction in 1997 or 1998.  The Veteran also stated 
that he was first diagnosed with diabetes mellitus by private 
physicians around that same time.

Initially, the Board finds that there is no basis for a grant of 
presumptive service connection for hypertension as a result of 
herbicide exposure because hypertension is not a disability that 
warrants presumptive service connection on the basis of Agent 
Orange exposure.  See 38 C.F.R. § 3.309(e).  Nonetheless, based 
upon review of the evidence of record, and resolving all doubt in 
the Veteran's favor, the Board finds that service connection for 
hypertension is warranted on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).

The record contains evidence of a current diagnosis of 
hypertension.  A clear diagnosis of hypertension is reflected in 
the physical examination report compiled upon separation from 
service in 1974.  VA regulations state that if a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
See 38 C.F.R.  § 3.303(b).  The Veteran was diagnosed with 
hypertension at discharge from active duty and he continues to be 
diagnosed and treated for hypertension.  For these reasons, 
service connection for hypertension is warranted.  See 38 C.F.R. 
§ 3.309(a) listing hypertension as a chronic disease.  

Eczema, Bilateral Hands and Feet

The Veteran contends that he is entitled to a grant of service 
connection for a chronic skin disorder which he believes was 
caused by service in Vietnam, including exposure to Agent Orange.  
In addition, he argues that he has suffered from the disorder 
continuously since service. 

A diagnosis of eczema of eczema of the hands and feet was 
provided during the Veteran's separation physical examination in 
January 1974.  A dermatology consultation was recommended.  The 
dermatology consultation record shows the Veteran had been on a 
P-3 profile for eczema of the hands and feet and had experienced 
contact dermatitis for two years. 

Post-service VA outpatient treatment records, dated from November 
2004, reflect a positive history of eczema.  These records also 
show treatment for eczematous plaques over the bilateral hands 
and feet, diagnosed as dyshidrotic eczema of the hands and feet, 
in November 2004 and February 2005.

In support of his claim, the Veteran submitted a medical opinion 
from Dr. Pafumy, his private physician.  In an October 2006 
statement, Dr. Pafumy indicated that he treated the Veteran for 
eczema, but that the Veteran was initially diagnosed with eczema 
in March 1972.  Dr. Pafumy generally opined that this condition 
'could have at least as likely as not been caused or aggravated 
by the Veteran's active duty service.'

At a hearing held in June 2010, the Veteran testified that he 
initially noticed skin problems in 1971 shortly after he was in 
Vietnam.  He stated that he broke out all over his hands, feet, 
scalp, and ears, and that his skin would crack and seep.  He 
received various creams for this condition in service.  The 
Veteran further stated that there has essentially been a 
continuity of symptomatology since then.

The Veteran's service personnel records indicate that he served 
in the Republic of Vietnam and he is, therefore presumed to have 
been exposed to Agent Orange.  Presumptive service connection is 
not warranted, however, as eczema is not among the diseases 
subject to presumptive service connection on the basis of 
exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.  The Board nonetheless finds that service 
connection is warranted on a direct basis.  

The Veteran has a current disability diagnosed as eczema of the 
bilateral hands and feet.  There is evidence that eczema 
manifested in service as the service treatment records show 
treatment for eczema, and the Veteran's statements substantiate 
that he suffered from a skin condition in service.  

A nexus between the current skin disorder and military service is 
also established.  In this respect, the Board notes that a skin 
condition is manifested by symptoms observable by a lay person.  
The Veteran is certainly competent to testify that he experienced 
manifestations of a skin disorder involving his hands and feet in 
service and has continued to suffer from the same skin 
manifestations on his hands and feet since - even if he is not 
necessarily competent to render a medical diagnosis of eczema.  
Furthermore, the skin manifestations in service were diagnosed as 
eczema and there is a current diagnosis of eczema by a medical 
professional.  Hence, the Veteran's report of a continuity of 
skin symptomatology is competent evidence of a nexus between the 
current eczema disability and service.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

As there is a current diagnosis of eczema; evidence that the same 
chronic skin disorder was noted in service with continued 
symptomalogy since service, service connection is granted.

ORDER

Service connection for hypertension is granted.

Service connection for eczema of the hands and feet is granted.


REMAND

Postoperative Retinal Detachment of the Eyes

The Veteran contends he is entitled to service connection for 
postoperative retinal detachment of the eyes as secondary to his 
service-connected diabetes mellitus.  He has testified that he 
was diagnosed with diabetes in 1997, around the same time that 
his eye problems began.  

The medical evidence is in conflict with regards to the etiology 
of the current eye disorder.  In this regard, VA medical records 
show that the Veteran was in a motorcycle accident in 1997 and 
required brain and facial reconstructive surgery, with use of 
metal plates in his face.  In a clinic note dated in June 2003, a 
VA optometrist stated that this motorcycle accident had 
precipitated (i.e. caused) the Veteran's ocular events (e.g. 
cataract surgery, right eye; central retinal vein occlusion 
(CRVO), left eye; and post retinal detachment repair, both eyes).  

In October 2006, a private physician, Dr. Pafumy, a specialist in 
Urgent Care Medicine, opined that the Veteran's current 
postoperative retinal detachment was related to his diabetes 
mellitus.  Dr. Pafumy's rationale was that central retinal vein 
occlusions; retinal disease to include retinal detachments; and 
renal failure are known consequences of diabetes mellitus.  

Due to the conflicting medical evidence, the Board finds that a 
VA examination would be most helpful in determining whether the 
Veteran's current eye problems are related to his service-
connected diabetes mellitus disorder, or to a nonservice-
connected motor vehicle accident.  See McLendon, 20 Vet. App. 79 
(2006).  Also, the June 2003 VA clinic note also indicates that 
the Veteran's retinal detachment repair surgeries were performed 
at AGH.  It is unclear whether the reference was to the Alleghany 
General Hospital in Pittsburgh, Pennsylvania or some other 
medical facility.  On remand, the Veteran will have an 
opportunity to identity the facility in question.  

The Board notes further that the Veteran failed to report to VA 
medical examinations scheduled in August 2005 to determine the 
nature and etiology of his current heart and eye disorders.  The 
Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 
3.655 (2009), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran is also hereby informed that if there are any 
additional treatment records which are potentially relevant to 
his claim, it is in his best interest to clearly identify the 
names and addresses of any providers and the approximate dates of 
treatment.  If the Veteran identifies any additional treatment 
records reasonable efforts to obtain the outstanding medical 
records should be undertaken.  See 38 C.F.R. § 3.159(c) (2009).  
Also, the Veteran must be informed of the evidence needed to 
substantiate secondary service connection claims and be provided 
with a copy of 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the 
information and evidence needed to 
substantiate a claim for secondary service 
connection under 38 C.F.R. § 3.310.

2.  Contact the Veteran and request that 
he identify the facilities and dates of 
treatment for any recent treatment for his 
eye disorders and the 1997 and 1998 
retinal detachment surgeries, including 
any records from AGH.  With appropriate 
authorization from the Veteran, obtain and 
associated with the claims file any 
records identified by the Veteran in this 
regard.

3.  Schedule the Veteran for an 
examination to evaluate his current eye 
disabilities, to include as secondary to 
diabetes.  The claims folders and a copy 
of this remand must be made available to 
and be reviewed by the examiner(s).  All 
indicated tests and studies should be 
conducted.

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should opine whether the current eye 
disabilities were at least as likely as 
not (a 50 percent or better probability) 
incurred in or otherwise related to active 
service.  If not, the examiner should 
opine whether it is at least as examiner 
as not (a 50 percent or better 
probability) that a current eye disorder 
(i.e. postoperative retinal detachment of 
both eyes status post central retinal vein 
occlusion left eye with secondary cataract 
of the right eye) was either caused or 
permanently aggravated beyond the natural 
progression of the disease, as a result of 
the service- connected diabetes mellitus.  

4.  Following the above, readjudicate the 
Veteran's claim.  If the benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued and the 
Veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S.  Toth
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


